                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   TYRONE ROCKEMORE,
                                      1:21-cv-10713-NLH-KMW
               Plaintiff,
                                      MEMORANDUM
   v.                                 OPINION & ORDER

   CITY OF CAMDEN,

               Defendant.



APPEARANCES:

TYRONE ROCKEMORE
2021 SOUTH 9TH STREET
CAMDEN, NJ 08104

     Appearing pro se

HILLMAN, District Judge

     WHEREAS, Plaintiff, Tyrone Rockemore, appearing pro se, has

filed a complaint against the City of Camden claiming that it is

responsible for Plaintiff being attacked and stabbed in the

chest because despite 44 security cameras and 20 police officers

in the area the City of Camden failed to stop the assault or

identify his attackers; and

     WHEREAS, Plaintiff has filed an application to proceed

without prepayment of fees (“in forma pauperis” or “IFP”

application), and pursuant to 28 U.S.C. § 1915(a)(1), a court

may allow a litigant to proceed without prepayment of fees if he
or she submits a proper IFP application; and

     WHEREAS, although § 1915 refers to “prisoners,” federal

courts apply § 1915 to non-prisoner IFP applications, Hickson v.

Mauro, 2011 WL 6001088, *1 (D.N.J.2011) (citing Lister v. Dept.

of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005) (“Section

1915(a) applies to all persons applying for IFP status, and not

just to prisoners.”) (other citations omitted); and

     WHEREAS, the screening provisions of the IFP statute

require a federal court to dismiss an action sua sponte if,

among other things, the action is frivolous or malicious, or if

it fails to comply with the proper pleading standards, see 28

U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013); Martin v. U.S. Department of Homeland

Security, 2017 WL 3783702, at *1 (D.N.J. August 30, 2017)

(“Federal law requires this Court to screen Plaintiff's

Complaint for sua sponte dismissal prior to service, and to

dismiss any claim if that claim fails to state a claim upon

which relief may be granted under Fed. R. Civ. P. 12(b)(6)

and/or to dismiss any defendant who is immune from suit.”); and

     WHEREAS, pro se complaints must be construed liberally, and

all reasonable latitude must be afforded the pro se litigant,

Estelle v. Gamble, 429 U.S. 97, 107 (1976), but pro se litigants

“must still plead the essential elements of [their] claim and



                                2
[are] not excused from conforming to the standard rules of civil

procedure,” McNeil v. United States, 508 U.S. 106, 113 (1993)

(“[W]e have never suggested that procedural rules in ordinary

civil litigation should be interpreted so as to excuse mistakes

by those who proceed without counsel.”); Sykes v. Blockbuster

Video, 205 F. App’x 961, 963 (3d Cir. 2006) (finding that pro se

plaintiffs are expected to comply with the Federal Rules of

Civil Procedure); and

     WHEREAS, the Court finds that Plaintiff’s complaint is

deficient in four significant ways:

     1.   On the form complaint provided by the Court for pro se

plaintiffs, Plaintiff has failed to identify the basis for this

Court’s subject matter jurisdiction; and

     2.   If Plaintiff has intended to assert a claim for

federal question jurisdiction, in order to invoke federal

question jurisdiction, Plaintiff must plead a violation of the

U.S. Constitution or the laws of the United States, and he has

failed to do so, see U.S. Const, Art III, Section 2 (providing

that federal courts can hear “all cases, in law and equity,

arising under this Constitution, [and] the laws of the United

States . . . .”); 28 U.S.C. § 1331 (“The district courts shall

have original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.”); and



                                3
      3.   If Plaintiff’s case is premised on diversity of

citizenship instead for state law claims, Plaintiff has failed

to plead the citizenship of the parties.      See 28 U.S.C. § 1332

(providing that a district court has jurisdiction over a matter

based on the diversity of citizenship of the parties and an

amount in controversy in excess of $75,000, exclusive of

interests and costs).    Moreover, if Plaintiff is a citizen of

New Jersey and if Defendant is a citizen of New Jersey, then

diversity of citizenship would be lacking; and

      4.   Plaintiff has failed to state a specific legal basis

for his claims, which is necessary to establish subject matter

jurisdiction, see Fed. R. Civ. P. 8(a) (“A pleading that states

a claim for relief must contain . . . a short and plain

statement of the grounds for the court’s jurisdiction.”).

Plaintiff seeks $1.5 million for his injuries, but Plaintiff has

failed to state any laws that Defendant has allegedly violated;

and

      THEREFORE,

      IT IS on this   12th    day of    May         , 2021

      ORDERED that Plaintiff’s IFP application (Docket No. 1-1)

be, and the same hereby is, GRANTED, and the Clerk is directed

to file Plaintiff’s complaint; and it is further

      ORDERED that Plaintiff shall have twenty (20) days to amend



                                  4
his complaint to properly cure the deficiencies noted above.      If

Plaintiff fails to do so, this case will be dismissed for lack

of subject matter jurisdiction.   See Fed. R. Civ. P. 12(h)(3).



                                        s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  5
